Citation Nr: 0925117	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-19 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for lumbar spine degenerative joint disease (DJD), prior to 
March 14, 2006.

2.  Entitlement to a rating higher than 40 percent for lumbar 
spine DJD from March 14, 2006.

3.  Entitlement to an initial rating higher than 10 percent 
for cervical spine DJD prior to March 14, 2006.

4.  Entitlement to a rating higher than 20 percent for 
cervical spine DJD from March 14, 2006, and higher than 30 
percent from October 14, 2008.

5.  Entitlement to an effective date prior to June 14, 1999, 
for the grant of service connection for lumbar and cervical 
spine DJD.

6.  Entitlement to an effective date prior to March 14, 2006, 
for the grant of special monthly compensation (SMC) at the 
rate provided in 38 U.S.C.A. § 1114(s) pursuant to 38 C.F.R. 
§ 3.350(i)(1).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to April 
1962.

These matters come before the Board of Veterans' Appeals 
(Board) from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In March 2006, the RO granted service connection for lumber 
and cervical spine DJD, assigning a rating of 20 percent for 
the lumbar spine DJD and 10 percent for the cervical spine 
DJD, each rating effective the June 14, 1999 date of claim.  
The Veteran disagreed with both the assigned ratings and the 
effective date for the grant of service connection.

In May 2008, the RO increased the rating for the lumbar spine 
DJD to 40 percent and increased the rating for the cervical 
spine DJD to 20 percent, each increase effective the date of 
a March 14, 2006 VA examination.  The RO also granted 
entitlement to SMC at the rate provided in 38 U.S.C.A. 
§ 1114(s) pursuant to 38 C.F.R. § 3.350(i)(1), effective 
March 14, 2006.

In October 2008, the RO increased the rating for the 
Veteran's cervical spine DJD to 30 percent, effective October 
14, 2008.  The Veteran has not expressed satisfaction with 
any of the assigned ratings.  A veteran is generally presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the claims for higher 
ratings for the lumbar and cervical spine disabilities remain 
on appeal to the Board.  Moreover, as the increased ratings 
were not made effective during the entire period on appeal, 
the Board will consider entitlement to higher ratings for 
each of the periods indicated above.

The Board notes that the Veteran's attorney, in a November 
2006 communication, indicated that the Veteran desired to 
withdraw his appeal with regard to entitlement to an earlier 
effective date for the grant of service connection for lumbar 
and cervical spine DJD.  However, as the RO subsequently 
issued a December 2008 supplemental statement of the case 
(SSOC) continuing the denial of this claim and certified this 
issue to the Board.  Because the RO has taken actions that 
would lead the Veteran to believe the appeal remained, the 
Board will address this issue in the decision herein.  See 
Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives 
objection to timeliness of substantive appeal by taking 
actions that lead the Veteran to believe that an appeal was 
perfected).

The Board also notes that in its October 2008 decision, the 
RO denied the Veteran's claim for a total rating due to 
individual unemployability based upon service-connected 
disabilities (TDIU) as moot, because he is receiving a 100 
percent rating for bilateral hearing loss, effective July 21, 
2003.  The record contains no indication that the Veteran has 
disagreed with this decision.

The issues of entitlement to entitlement to an initial rating 
higher than 20 percent for lumbar spine DJD prior to March 
14, 2006, and entitlement to an initial rating higher than 10 
percent for cervical spine DJD prior to March 14, 2006, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO.


FINDINGS OF FACT

1.  From March 14, 2006, the Veteran's lumbar spine DJD has 
not caused ankylosis of the lumbar or cervical spine.

2.  From March 14, 2006 to October 14, 2008, the Veteran's 
cervical spine DJD did not cause forward flexion of the 
cervical spine to 15 degrees or less.

3.  There is no document in the claims file dated prior to 
the Veteran's June 14, 1999 claim for service connection for 
lumbar and cervical spine which can be construed as a formal 
or informal claim for service connection for these 
disabilities.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating higher than 40 
percent for lumbar spine DJD from March 14, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5237 (2008).

2.  The criteria for entitlement to a rating higher than 20 
percent for cervical spine DJD from March 14, 2006, and 
higher than 30 percent from October 14, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010-5237.

3.  The criteria for entitlement to an effective date prior 
to June 14, 1999, for the grant of service connection for 
lumbar and cervical spine DJD, have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claims for entitlement to higher ratings for lumbar and 
cervical spine DJD decided herein, and for entitlement to an 
earlier effective date for the grant of service connection 
for these disabilities, arise from the veteran's disagreement 
with the initial ratings and effective date assigned after 
the grant of service connection.  The courts have held, and 
VA's General Counsel has agreed, that where an underlying 
claim for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records, all of the identified post-service VA and private 
treatment records, and the records of the Social Security 
Administration's disability determination.  In addition, the 
veteran was afforded multiple VA examinations as to the 
severity of his lumbar and cervical spine DJD.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements with regard to the claims decided herein.  The 
claims for entitlement to a rating higher than 40 percent for 
lumbar spine DJD from March 14, 2006, a rating higher than 20 
percent for cervical spine DJD from March 14, 2006, and 
higher than 30 percent from October 14, 2008, and an 
effective date prior to June 14, 1999, for the grant of 
service connection for lumbar and cervical spine DJD, are 
thus ready to be considered on the merits.

Analysis

Increased Ratings

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Such 
staged ratings have been assigned for the Veteran's lumbar 
and cervical spine DJD, as discussed below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's lumbar and cervical spine DJD are both rated 
under 38 C.F.R. § 4.71a, DCs 5010-5237.  This hyphenated 
diagnostic code reflects that the arthritis of the lumbar and 
cervical spine is rated pursuant to DC 5010 (and DC 5003) on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.  DC 5237 
is applicable to lumbosacral or cervical strain.  All 
disabilities of the spine, however, are rated under the 
general rating formula for diseases and injuries of the 
spine.  Under the general rating formula, a 30 percent rating 
is warranted where there is forward flexion of the cervical 
spine to 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent rating is warranted for 
unfavorable ankylosis of the entire cervical spine or forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine and  100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  

The evidence from March 14, 2006 reflects that no higher 
rating is warranted for the Veteran's lumbar or cervical 
spine DJD for any period of time.  On the March 14, 2006 and 
October 14, 2008 VA examinations, range of motion figures 
were given for both cervical and thoracolumbar spine flexion, 
extension, right and left lateral flexion, and right and left 
rotation.  Moreover, each VA examiner specifically noted that 
there was no ankylosis of the thoracolumbar or cervical 
spine.  Thus, a rating of 40 percent is not warranted for the 
Veteran's lumbar spine DJD from March 14, 2006, because only 
ankylosis would warrant a higher rating under the general 
rating formula for this disability.

Moreover, on the March 14, 2006 VA examination, flexion of 
cervical spine was greater than 15 degrees, specifically, 28 
degrees, which is rounded to 30 degrees pursuant to Note 4 to 
the general rating formula).  However, on the October 14, 
2008 VA examination, flexion of the cervical spine was to 15 
degrees.  As flexion of the cervical spine to 15 degrees or 
less warrants a 30 percent rating, the Veteran is entitled to 
a 30 percent rating for his cervical spine DJD from the 
October 14, 2008 date of the VA examination.  He is not, 
however, entitled to any higher rating because there was no 
evidence of such limitation of flexion prior to this date, 
and no evidence of unfavorable ankylosis of the cervical or 
entire spine at any time from March 14, 2006.

In addition, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, incoordination, or 
pain. Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, incoordination, 
or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59.  However, where a Veteran is in receipt of the maximum 
schedular evaluation based on limitation of motion and a 
higher rating requires ankylosis, these regulations are not 
for application.  Johnston v. Brown, 10 Vet. App. 80 (1997).

In this case, the Veteran is receiving the highest rating for 
his lumbar spine DJD based on limitation of motion from March 
14, 2006, and the highest rating for his cervical spine DJD 
based on limitation of motion from October 14, 2008, with a 
higher rating requiring ankylosis in each case, and therefore 
DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 are not for 
application with regard to these ratings for these time 
periods.  The only possible higher rating as to the issues 
decided herein is for the Veteran's cervical spine DJD from 
March 14, 2006 to October 14, 2008, when this disability was 
rated 20 percent, and a higher, 30 percent rating was 
possible based on limitation of motion.  

On the March 2006 VA examination, the Veteran indicated that 
he frequently suffered from severe back symptom flare-ups, 
which caused stiffness, weakness, and pain.  However, as to 
whether there was additional loss of motion on repetitive use 
of the cervical spine due to pain, fatigue, weakness, or lack 
of endurance, the March 2006 VA examiner indicated that there 
was a reduction of right lateral rotation from 40 to 30 
degrees due to pain and a reduction of right lateral flexion 
from 14 to 12 degrees due to pain.  Thus, even considering 
the slight additional limitation of some range of motion 
functions due to pain, the evidence does not reflect that the 
pain is so disabling to result in flexion of the cervical 
spine limited to, or approximating, 15 degrees-the 
requirement for the next higher, 30 percent, rating under the 
general rating formula.

In addition, Note 1 to the general rating formula provides 
that "any associated objective neurologic abnormalities" 
are to be evaluated separately under an appropriate 
diagnostic code.

On the March 2006 VA examination, review of symptoms 
indicated monthly urinary incontinence, weekly urinary 
frequency, and daily urinary urgency, as well as daily leg or 
foot weakness and weekly numbness.  However, the examiner 
indicated that these complaints were likely due to diabetes 
and prostatitis.  Motor examination showed right and left 
elbow, wrist, hip, knee, ankle, and great toe to have active 
movement against some resistance.  Sensory examination showed 
the left and right upper extremities were normal as to 
vibration and impaired as to pinprick and light touch.  The 
left and right lower extremities were absent as to vibration 
and position sense, and impaired as to pain and light touch.  
Reflex examination showed the left and right upper 
extremities to be a mixture of hypoactive and normal.  March 
2006 electrodiagnostic studies indicated slowing of sensory 
conduction velocities at the median and ulnar nerves, slowing 
of the right median motor conduction velocity at the below 
elbow segment and left ulnar nerve motor conduction velocity 
slowing across the elbow.  There was also slowing of both 
peroneal motor conduction velocities.  However, needle 
screening EMG examination of both upper and lower limbs did 
not reveal any abnormal findings.  The examiner indicated 
that these findings were indicative of peripheral 
polyneuropathy, but that radiculopathy was not reported.  He 
added, "Vet does have DM."  The diagnoses included 
degenerative disc disease (DDD) of the lumbar and cervical 
spine.

On the October 2008 VA examination, there was no bowel or 
bladder abnormality or leg or foot weakness or numbness.  
Motor examination showed that there was active movement 
against full resistance for all parts of each extremity.  
Muscle tone was normal and there was no muscle atrophy.  
Sensory examination had mostly normal findings with some 
abnormality to pinprick and light touch of the upper and 
lower extremities, with no abnormal sensation and no 
"absent" findings.  Reflex examination contained all 
hypoactive findings.

The above findings reflect that there have been some 
neurologic abnormalities on examination since March 14, 2006.  
However, considering that the March 2006 VA examiner 
indicated that the Veteran's polyneuropathy could be related 
to diabetes, the mostly normal neurologic findings, and the 
reported absence of radiculopathy, the Board finds that the 
evidence is against a separate rating for neurologic 
manifestations of his lumbar or cervical spine DJD under any 
potentially applicable neurologic diagnostic code.  

In addition, although the Veteran has been diagnosed with 
degenerative disc disease, there is no indication that he 
suffers from incapacitating episodes requiring bed rest 
prescribed by a physician as indicated in Note 1 to the 
general rating formula.  A higher rating under the formula 
for rating intervertebral disc syndrome based on 
incapacitating episodes is therefore not warranted.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
veteran's cervical and lumbar spine DJD are contemplated by 
the applicable rating criteria, in particular, the general 
rating formula.  Thus, consideration of whether the veteran's 
disability picture exhibits other related factors such as 
those provided by the regulations as "governing norms" is not 
required.  The Board notes that the SSA determined that the 
Veteran was disabled from "severe foot, neck, and back 
pain," and he is receiving a 100 percent rating for 
bilateral hearing loss, thus indicating that the Veteran was 
not unemployable solely due to his cervical and lumbar spine 
DJD.  Moreover, the March 2006 and October 2008 VA 
examination reports indicated that there was no history of 
hospitalization for the Veteran's lumbar and cervical spine 
DJD.  Therefore, referral for consideration of an 
extraschedular evaluation for any of the service-connected 
disabilities addressed herein is not warranted.  38 C.F.R. § 
3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence 
is against a finding that the Veteran's lumbar spine 
disability meets or approximates the criteria for any higher 
rating from March 14, 2006, and against a finding that his 
cervical spine disability meets or approximates the criteria 
for a rating higher than 20 percent from March 14, 2006, or a 
rating higher than 30 percent from October 14, 2008.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.7. The benefit-of-the-doubt 
doctrine is therefore not for application, and the claims for 
increased ratings for hypertension and a left shoulder 
disability must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. at 53.

Earlier Effective Date

The effective date of an award of disability compensation 
based on an original claim is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400.  The effective date of an award of 
compensation based on direct service connection is the date 
following separation from service, if the claim is received 
within one year of that date.  Otherwise, the effective date 
is the date VA receives the claim, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a), (b)(1) 
(West 2002); 38 C.F.R. § 3.400(b)(2).

In addition, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his representative, may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
veteran, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

In this case, the Veteran's claim for service connection for 
back and neck disabilities was received on June 14, 1999.  
The February 2006 rating decision that granted service 
connection for lumbar and cervical spine DJD assigned an 
effective date of June 14, 1999, based on the date of the 
claim.  There is no document in the claims file dated prior 
to this date which can be construed as a claim, formal or 
informal, for service connection for these disabilities, and 
neither the Veteran nor his attorney has identified such a 
document.

As the Veteran filed his claim more than a year after 
separation from service, the effective date must be the date 
the claim was received or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a), (b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2).  Thus, the June 14, 1999 
effective date is the earliest possible effective date as, 
even if entitlement arose prior to this date, the statute and 
regulation require that the date of the subsequently filed 
claim is the effective date for the grant of service 
connection for the disabilities specified in that claim.

Thus, the assigned effective date of June 14, 1999 for the 
grant of service connection for lumbar and cervical spine DJD 
is the earliest possible effective date under the applicable 
statute and regulation.  The claim for an effective date 
prior to June 14, 1999 for service connection for these 
disabilities must therefore be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a rating higher than 40 percent for lumbar 
spine DJD from March 14, 2006, is denied.

Entitlement to a rating higher than 20 percent for cervical 
spine DJD from March 14, 2006, and higher than 30 percent 
from October 14, 2008, is denied.

Entitlement to an effective date prior to June 14, 1999, for 
the grant of service connection for lumbar and cervical spine 
DJD, is denied.


REMAND

Although the Board has denied the claims for increased 
ratings for the Veteran's cervical and lumbar spine DJD from 
March 14, 2006 based on the examination reports and VA 
treatment records dated on and after this date, the issues 
still remain as to whether the Veteran is entitled to higher 
initial ratings than those assigned prior to that date, i.e., 
an initial rating higher than 20 percent for lumbar spine DJD 
and initial rating higher than 10 percent for cervical spine 
DJD.

The Veteran's attorney argues in his June 2009 brief that the 
Veteran is entitled to a "retrospective medical 
examination" for the time period prior to March 14, 2006.  
In support of his argument, he cites Chotta v. Peake, 22 Vet. 
App. 80 (2008).  In Chotta, the Court held that, if an 
appropriate rating cannot be granted based on the evidence of 
record, and there is evidence that indicated that a higher 
rating or ratings may be warranted, VA should obtain an 
appropriate medical opinion, which may include a 
retrospective opinion as to the Veteran's level of disability 
during the applicable time period.  Id. at 86.

In this case, the relative lack of evidence as to the 
severity of the Veteran's back disabilities from the June 14, 
1999 date of claim to March 14, 2006, and the fact that most 
of the medical evidence from that time period focuses on the 
etiology, rather than the severity of the Veteran's back 
disability, warrants the relief requested by the Veteran's 
attorney.  Consequently, a remand is required for a 
retrospective VA medical opinion as to the severity of the 
Veteran's back disabilities during this time period.

In addition, a Veteran is entitled to SMC at the rate 
provided in 38 U.S.C.A. § 1114(s) if he has a single service-
connected disability rated 100 percent disabling and 
additional service-connected disabilities independently rated 
at 60 percent or more or is "permanently housebound" by 
reason of service-connected disability. 38 C.F.R. § 
3.350(i)(1),(2).  In this case, the RO granted SMC effective 
March 14, 2006 because that was the date on which the 
evidence reflected that he was entitled to higher ratings for 
his lumbar and cervical spine DJD resulting in a combined 
rating of 60 percent, thus qualifying him for SMC at the rate 
provided in 38 U.S.C.A. § 1114(s) under 38 C.F.R. 
§ 3.350(i)(1).  As the Board is remanding the claims for 
increased ratings for the Veteran's back disabilities to 
determine if he is entitled to higher ratings prior to March 
14, 2006, the claim for entitlement to an earlier effective 
date for the grant of SMC is inextricably intertwined with 
these claims and must be remanded as well.  See, e.g., 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, the claims for entitlement to an initial rating 
higher than 20 percent for lumbar spine DJD, prior to March 
14, 2006, to an initial rating higher than 10 percent for 
cervical spine DJD prior to March 14, 2006, and for the grant 
of special monthly compensation (SMC) at the rate provided in 
38 U.S.C.A. § 1114(s) pursuant to 38 C.F.R. § 3.350(i)(1), 
are REMANDED for the following action:
 
1.  The claims file should be furnished 
to a VA physician and, after a review of 
the entire claims file, including medical 
and lay evidence, the physician should 
provide an opinion as to the severity of 
the Veteran's lumbar and cervical spine 
DJD from June 14, 1999 to March 13, 2006.  
The physician should provide an opinion, 
to the best of his or here ability given 
the record, as to the severity of any 
associated limitation of motion during 
this period with consideration of 
functional factors; and whether there was 
any associated neurologic impairment, and 
if so, its severity.  If an examination 
is required, it should be provided.

2.  If any benefits sought on appeal are 
not fully granted, issue a SSOC before 
returning the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


